DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “W” (referenced in claims 1-4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if “a plurality of needle covers” recited in lines 14-15 of claim 3 are the same “a plurality of needle covers” recited in line 2 of claim 3. In view of the specification (page 3, lines 21-25) and figures, it is being interpreted that “a plurality of needle covers” recited in lines 14-15 are referencing the same “a plurality of needle covers” recited in line 2. Lines 14-15 of claim 3 will therefore be interpreted as “the needle cover includes the plurality of needle covers arranged side by side…” Claim 4 is rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sano (US-20180168136-A1).
Regarding claim 1, Sano discloses a weedless guard for a fishing needle, the weedless guard comprising: 
a plurality of needle covers (10c) in which a plurality of wires formed of a plasticity material (page 2, [0031]) and having one fixed end (10a) are arranged to be expanded at a predetermined angle (θ, α); and 
a fixture (20) integrally formed with the fixed end of the needle covers and coupled to a fishing needle neck (figure 1; 30b).
Regarding claim 2, Sano discloses a weedless guard for a fishing needle, wherein the fixture is formed of an elastic material (page 1, [0007]; page 3, [0036]) to be detachably inserted into the fishing needle neck (page 2, [0016], lines 2-3; page 2, [0021]) and has a tube shape (figure 4, wherein needle neck 30b extends through a tube shape opening of 20). 
Regarding claim 3, Sano discloses a weedless fishing needle comprising:
a plurality of needle covers (10c) in which a plurality of wires formed of a plasticity material (page 2, [0031]) and having one fixed end (10a) are arranged to be expanded at a predetermined angle (θ, α); and
a fixture (20) integrally formed with the fixed end of the needle covers and coupled to a fishing needle neck (figure 1; 30b), wherein
the fixture is coupled to the fishing needle neck of the fishing needle so as to be detachably inserted into the fishing needle neck (page 2, [0016], lines 2-3; page 2, [0021]), in which the fixture is formed of a flexible material (page 1, [0007]; page 3, [0036]) and has a tube shape (figure 4, wherein needle neck 30b extends through a tube shape opening of 20), and wherein
the needle cover includes a plurality of needle covers (10c) arranged side by side, and is disposed to cover a periphery of a hook of the fishing needle (figure 1; page 2, [0021]). 
Regarding claim 4, Sano discloses a weedless fishing needle, wherein the wire has a diameter of 0.01 mm to 1 mm (page 3, [0034], wherein Sano discusses a diameter of 0.1 mm – 0.4 mm, which falls within the range of 0.01 mm – 1 mm). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Sano: US-20140259871-A1; Bohn: US-20020112393-A1; Marshall: US-5077931-A; Paluzzi: US-4932153-A; Wheeler: US-3670446-A; Roeben: US-2589435-A; Cuttino: US-3121969-A; Deatz: US-1768033-A; Walter: US-1686114-A; Kruschke: US-1178861-A; and Shattuck: US-0539149-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644               

/MONICA L BARLOW/Primary Examiner, Art Unit 3644